Case 2:21-cv-03254-RGK-MAR Document 31 Filed 07/26/21 Page 1 of 2 Page ID #:433



   1 Eric Honig (CSBN 140765)                   ERIC D. SHEVIN (CSBN 160103)
     LAW OFFICE OF ERIC HONIG                   Shevin Law Group
   2 A Professional Law Corporation             15260 Ventura Boulevard, Suite 1400
     P.O. Box 10327                             Sherman Oaks, California 91403
   3 Marina del Rey, CA 90295                   eric@shevinlaw.com
     erichonig@aol.com                          tel. 818-784-2700
   4 Telephone: (310) 699-8051                  fax 818-784-2411
     Fax: (310) 943-2220
   5
     RICHARD M. BARNETT (CSBN 65132)            PAUL L. GABBERT (CSBN 74430)
   6 A Professional Law Corporation             2530 Wilshire Boulevard
     105 West F Street, 4th Floor               Second Floor
   7 San Diego, CA 92101                        Santa Monica, CA 90403
     richardmbarnett@gmail.com                  plgabbert@aol.com
   8 Telephone: (6l9) 231-1182                  Telephone: 424 272-9575
     Facsimile: (619) 233-3221                  Facsimile: 310 829-2148
   9
     Michael S. Chernis (CSBN 259319)           Devin J. Burstein (CSBN 255389)
  10 CHERNIS LAW GROUP P.C.                     Warren & Burstein
     Santa Monica Water Garden                  501 West Broadway, Suite 240
  11 2425 Olympic Blvd.                         San Diego, California 92101
     Suite 4000-W                               db@wabulaw.com
  12 Santa Monica, CA 90404                     Telephone: (619) 234-4433
     Michael@chernislaw.com
  13 Tel: (310) 566-4388
     Fax: (310) 382-2541
  14
       Attorneys for Plaintiffs Does 1-6
  15
  16                          UNITED STATES DISTRICT COURT
  17                        CENTRAL DISTRICT OF CALIFORNIA
  18                                  WESTERN DIVISION
  19
     DOES 1-6, on behalf of themselves and )    No.: 2:21-cv-03254-MCS-SK
  20 all others similarly situated,        )
                                           )
  21               Plaintiffs,             )    NOTICE OF FILING OF 1)
  22                                       )    DECLARATION OF DOE 4, AND
                          v.               )    2) PROPOSED ORDER, IN
  23                                       )    SUPPORT OF MOTION FOR
     UNITED STATES OF AMERICA, and )            CLASS CERTIFICATION,
  24 MERRICK GARLAND, in his official )         MOTION FOR PRELIMINARY
  25 capacity as United States Attorney )       INJUNCTION AND MOTION FOR
     General,                              )    RETURN OF PROPERTY
  26                                       )
                          Defendants.      )
  27 ________________________________ )
  28
Case 2:21-cv-03254-RGK-MAR Document 31 Filed 07/26/21 Page 2 of 2 Page ID #:434



   1         Plaintiffs hereby file the attached Declaration of DOE 4 and a copy of
   2
       Plaintiffs’ proposed order in support of their motion for class certification, for a
   3
       preliminary injunction and for return of property (ECF 30). These pleadings were
   4
       inadvertently not filed with the original motion filing.
   5
   6
       Dated: July 26, 2021             Respectfully submitted,
   7
                                        LAW OFFICE OF ERIC HONIG
   8
                                        A Professional Law Corporation
   9                                    RICHARD M. BARNETT
                                        ERIC D. SHEVIN
  10                                    CHERNIS LAW GROUP P.C.
                                        PAUL L. GABBERT
  11
                                        DEVIN J. BURSTEIN
  12
  13                                    /s/   Eric Honig
  14                                    ________________________________
                                        ERIC HONIG
  15                                    Attorneys for Plaintiffs and the Class
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                               2
